Case 19-12220-KBO   Doc 112-1   Filed 12/05/19   Page 1 of 4




                    EXHIBIT A
              Case 19-12220-KBO                 Doc 112-1          Filed 12/05/19   Page 2 of 4




                                           Delaware                                                    Page 1

                                                       The First State



             I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

    DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

    COPY OF THE CERTIFICATE OF FORMATION OF “PACIFIC TECHNOLOGY

    HOLDING LLC”, FILED IN THIS OFFICE ON THE TWENTY-SIXTH DAY OF

    JULY, A.D. 2018, AT 3:07 O`CLOCK P.M.




6979576 8100                                                                           Authentication: 203136569
SR# 20185862545                                                                                    Date: 07-26-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
Case 19-12220-KBO   Doc 112-1   Filed 12/05/19   Page 3 of 4
Case 19-12220-KBO   Doc 112-1   Filed 12/05/19   Page 4 of 4
